DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to Applicant’s amendment in which claim 52 has been amended, and claims 21-22, 25, 27-35, 37-39, 44-48, 52 and 56 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 33-35 and 37-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Litchfield et al. (US 2010/0251565), herein Litchfield.
Regarding claim 33, Litchfield discloses a sole comprising: a base; and a pod assembly disposed below the base, the pod assembly comprising a pod strip, wherein the pod strip comprises a plurality of pods spatially separated and fluidly connected in series, and wherein the plurality of pods are filled with a plurality of foam particles configured to flow within the plurality of pods in response to an application of force against a wearer's foot (as discussed regarding claims 21 and 27 above), wherein the pod strip extends along a forefoot region (forward portion of sole), an arch region (central portion of sole), and a heel region (rear portion of sole) of the sole (Fig. 36, 37), wherein the plurality of pods include at least one pod disposed entirely within the forefoot region of the sole (chambers 3710-3713), at least one pod disposed entirely within the arch region of the sole and configured to be disposed entirely below the arch of the wearer’s foot (chambers 3714-3715), and at least one pod disposed entirely within the heel region of the sole (chambers 3780, 3782, 3784, 3786), wherein the base comprises a top surface for accommodating the wearer's foot, a bottom surface, and a plurality of hubs (cavities 3786) formed along the bottom surface and receiving a top portion of a corresponding pod (paragraph 0148; Fig. 37).
Regarding claim 34, Litchfield discloses that the base is comprised of a foam material (paragraph 0077).
Regarding claim 35, Litchfield discloses that the bladder is further filled with ambient or pressurized air (paragraphs 0085, 0147).
Regarding claim 37, Litchfield discloses an outsole (outsole 3636) disposed below the pod assembly and coupled to the pod assembly.
Regarding claim 38, Litchfield discloses that the outsole comprises a plurality of cup-shaped pod covers, each of the pod covers receiving a bottom portion of a corresponding pod (paragraph 0141; Fig. 37).
Regarding claim 39, Litchfield discloses that the pod strip comprises a first pod strip extending from a heel region of the sole to a forefoot region of the sole along a lateral side of the sole (paragraph 0143, lines 19-21; Fig. 37).
Allowable Subject Matter
Claims 21-22, 25, 27-32, 44-48, 52 and 56 are allowed.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 05/27/2022, with respect to claims 21-22, 25, 27-32, 44-48, 52 and 56 have been fully considered and are persuasive.  The rejection of claims 21-22, 25, 27-32, 44-48, 52 and 56 has been withdrawn. 
Applicant's arguments filed 05/27/2022 with respect to claims 33-35 and 37-39 have been fully considered but they are not persuasive. Applicant argues that interpreting Litchfield’s chambers 3714 and 3715 as disposed entirely within the arch region of the sole is unreasonable and exceeds the broadest reasonable interpretation standard. Applicant further argues that Litchfield discloses that the chambers 3714, 3715 are disposed at least partially, if not entirely, in the forefoot region. However, one of ordinary skill in the art would understand that the arch region of the sole is the central region of the sole. One of ordinary skill in the art would further understand that the forefoot region is the forward portion of the sole, and does not extend all the way to the midpoint of the sole. The chambers 3714, 3715 are located entirely within a central portion of the sole, as clearly seen in Fig. 36 and 37. Although Litchfield describes the entire resilient insert 3604 as a forefoot resilient insert, the Figures clearly illustrate that the insert extends well behind the forefoot region on the sole into the midfoot region, and that the rearmost chambers 3714 and 3715 are entirely within the arch region. See particularly the side view in Fig. 36, which shows the rearmost chambers of resilient insert 3604 at about the midpoint of the sole, where they would be located entirely within the arch region and entirely below the arch of the wearer’s foot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732